Name: Commission Regulation (EC) No 1357/94 of 14 June 1994 derogating from Regulation (EEC) No 1442/93 laying down detailed rules for the import regime for bananas into the Community as regards the date by which operators should submit data necessary for the determination of their reference quantities for the 1995 year
 Type: Regulation
 Subject Matter: trade;  information and information processing;  trade policy;  economic geography;  plant product
 Date Published: nan

 15. 6 . 94 Official Journal of the European Communities No L 148/7 COMMISSION REGULATION (EC) No 1357/94 of 14 June 1994 derogating from Regulation (EEC) No 1442/93 laying down detailed rules for the import regime for bananas into the Community as regards the date by which operators should submit data necessary for the determination of their reference quantities for the 1995 year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as amended by Commission Regu ­ lation (EC) No 3518/93 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 1442/93 ('), as last amended by Regulation (EC) No 1 299/94 (4), laid down, in particular in Article 4 (2), the date by which the operators in question should submit to the competent authorities the total amount of bananas marketed during the three-year period of reference for the purposes of determining reference quantities for each of them ; whereas for administrative reasons it is advisable to extend this deadline ; Whereas so that operators can benefit from this extension, it is appropriate to allow for the implementation of this Regulation as from the date of its publication ; HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 4 (2) of Regulation (EEC) No 1442/93, the operators in question shall submit to the competent authorities by 15 July 1994 at the latest the total quantities of bananas marketed during each of the years 1991 , 1992, and 1993, these being set out clearly in accordance with the provisions of the abovementioned Article 4 (2). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 47, 25. 2. 1993, p. 1 . 2) OJ No L 320, 22. 12. 1993, p . 15. 0 OJ No L 142, 12. 6 . 1993 , p. 6 . 4 OJ No L 141 , 4. 6 . 1994, p. 38 .